DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claim set received 09/16/2019.  Currently, claims 1-20 are pending.
Election/Restrictions
It is noted that the claims as presented are directed to a product and method of using the product.  As currently presented, the method its examination in conjunction with the product does not represent a serious burden at this time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to restrict at that time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0054320.
Regarding claim 1, Kissinger discloses a syringe control assembly, comprising:
an assembly body (10) comprising a syringe mounting rack (11);
a first syringe (12) releasably coupled to the syringe mounting rack ([0023] disposable syringes; [0050] can be easily replaced with clean and sterile syringes), the first syringe (28) comprising a first syringe body (barrel of 28) defining a first syringe cavity (reservoir of 28) and a first syringe port (42), wherein the first syringe port is in fluid communication with the first syringe cavity (figure 1);
a second syringe (30) releasably coupled to the syringe mounting rack ([0050]), the second syringe (30) comprising a second syringe body (body of barrel of 30) defining a second syringe cavity (reservoir within 30) and a second syringe port (46), wherein the second syringe port is in fluid communication with the second syringe cavity (figure 1); and
a pump assembly (12, 14, 16 and electronic controllers associated therewith, not shown, see [0023]) coupled to the assembly body (10), the pump assembly comprising:
a first pump unit (12 & controller) in fluid communication with the first syringe port (42) via a first pump tubing  (66) ([0023] electronic controller of pump may be located within 10 or separate controller 114); and a second pump unit (14 & controller) in fluid communication with the second syringe port (46) via a second pump tubing (68), wherein in a priming configuration ([0031] syringes may be activated in any order or combination to be filled/emptied) the first pump unit is configured to draw fluid flow from the first syringe cavity ([0031] when subvalve 81 is open and 80 is closed, action on syringe 28 by pump expels fluid from syringe) and the second pump unit is configured to pump fluid flow into the second syringe cavity ([0031] when associated valves are open and plunger is pulled out, fluid within reservoirs 36 enters syringe inlet 44 and fills syringe 30).
Regarding claim 2, Kissinger discloses the syringe control assembly of Claim 1, further comprising:
a fluid manifold (26) comprising a manifold inlet (inlet of 42) and a manifold outlet (74), wherein the manifold inlet and the manifold outlet are in fluid communication (fig. 1) and the manifold outlet is in fluid communication with the first pump unit (74 is in fluid communication with inlet of 42); and
a third syringe (32) releasably coupled to the syringe mounting rack [0050], the third syringe comprising a third syringe body (barrel of 32) defining a third syringe cavity (reservoir of 32) and a third syringe port (50), wherein the third syringe port is in fluid communication with the third syringe cavity (fig. 1),
wherein the pump assembly further comprises:
a third pump unit (16 and electronic controller) in fluid communication with the third syringe port via a third pump tubing (72), wherein in a pushing configuration the third pump unit is configured to direct fluid flow from the third syringe cavity into the manifold inlet and the first pump unit is configured to receive fluid flow from the first syringe cavity and the manifold outlet. ([0052] each syringe can push or pull; each syringe is independently controlled and can run while others are stopped or all together.)
Regarding claim 3, Kissinger discloses the syringe control assembly of Claim 2, wherein the fluid manifold (26) is disposed between the syringe mounting rack (11) and the pump assembly (12, 14, 16, see figure 1).
Regarding claim 9, Kissinger discloses the syringe control assembly of Claim 1, wherein the first pump unit comprises:
a pump (plunger of 12) in fluid communication with the first syringe port (42, see figure 1); and
a motor coupled to the pump ([0023] “electronic controller” controls the push and pull of the syringe pumps, therefore the part pushing and pulling the plunger is the motor), wherein the motor is configured to actuate the pump [0023].
Regarding claim 10, Kissinger discloses the syringe control assembly of Claim 9, wherein the pump comprises a pump cavity in fluid communication with the first syringe port (fig. 1, fig. 5, the pump (plunger and controllers) are placed within 11 and within syringe barrel, and plunger is in fluid communication with syringe ports).
Regarding claim 11, Kissinger discloses the syringe control assembly of Claim 9, wherein the motor is coupled to the pump assembly (electronic controller for pushing/pulling syringe).
Regarding claim 12, Kissinger discloses a method to delivery medication, the method comprising:
pumping medication (fluid 1, figure 1) from a first medication syringe (28) into a delivery flow path of a tubing (42, for movement to 54 along manifold tubing 26); and
pumping medical fluid  from a return flow path of the tubing into a return syringe ([0031] fluid pumped from reservoirs to syringes in any order or combination).
Regarding claim 13, Kissinger discloses the method of Claim 12, further comprising:
pumping medical fluid and pumping medication from the first medication syringe simultaneously. ([0050] All syringes may run together)
Regarding claim 14, Kissinger discloses method of Claim 12, further comprising:
pumping saline from a saline syringe into the delivery flow path of the tubing after pumping medication from the first medication syringe. ([0045-0046] After first syringe delivery, flush catheter with saline, inject fluid from second syringe, and flush with saline.)
Regarding claim 15, Kissinger discloses method of Claim 12, further comprising:
pumping medication from a second medication syringe into the delivery flow path of the tubing. ([0046] inject fluid from second syringe)
Regarding claim 16, Kissinger discloses method of Claim 15, further comprising:
pumping medication from the first medication syringe and the second medication syringe simultaneously. ([0050] All syringes may run together)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0054320 to Kissinger et al.
Regarding claims 4-6, Kissinger further discloses a fourth syringe comprising a fourth syringe body defining a fourth syringe cavity and a fourth syringe port in fluid communication with the fourth syringe cavity, a fourth pump unit in fluid communication with the fourth syringe port via a fourth pump tubing, wherein the fourth pump unit is configured to draw fluid flow from the fourth syringe cavity.  However, Kissinger does not disclose the fourth syringe assembly as claimed is releasably coupled to the syringe mounting rack.  As shown, the fourth syringe is on a second mounting rack (140, figure 6).  Additionally, any of the first three syringes can be removed and replaced with a new syringe, which would also be considered a fourth syringe as claimed [0050].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a fourth syringe assembly as claimed on the mounting rack in order to provide a new and sterile syringe when needed [005].  Furthermore, it would have been obvious to have the syringe of 140 added onto the station 10 for the advantage of making the stations integral, therefore reducing the number of parts in the system.
Regarding claim 17, Kissinger discloses method of Claim 15, but does not explicitly disclose wherein pumping medication from the first medication syringe and the second medication syringe sequentially.  However, Kissinger discloses each syringe is independently programmable and controlled, thus any programmed sequence may be performed.  [0050]  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to pump medication from the first and second syringe sequentially, which would be programmed based upon the particular dosing instructions and requirements of the medicines being delivered, thus providing a personalized programmed delivery for optimal treatment.
Claim(s) 7-8, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kissinger in view of US 2005/0277912 to John.
Regarding claims 7-8, Kissinger discloses the syringe control assembly of claim 1 substantially as claimed as disclosed above, but does not further disclose wherein first syringe comprises a first check valve in fluid communication with the first syringe port, wherein the first check valve prevents backflow into the first syringe cavity; or wherein second syringe comprises a second check valve in fluid communication with the second syringe port, wherein the second check valve prevents flow out of the second syringe cavity.  Kissinger discloses valves (18, 20, 22, 24) as two position pinch valves [0024].
John discloses programmable medical drug delivery systems and methods of delivering multiple fluids and concentrations.  John discloses a variety of available valves for flow control, including a check valve (flapper) to halt or redirect fluid flow [0069] or to actuate a direction.  John further discloses open and closed valves for directing fluid there along, in either direction, including pinch valves that flex or pinch the tubes [0069].  Before the effective filing date of applicant’s invention, it would have been considered a simple substitution of one known element for another to one of ordinary skill in the art to use first and second check valves as claimed, as John teaches using any of the various valves as flow controllers to achieve a desired flow direction.  Furthermore, the use of a check valve would preclude a user from having to manually slide the pinch valves across the tubings, which would improve timing and operation of the system. 
Regarding claim 18, Kissinger discloses a medication delivery system, comprising:
a syringe control assembly (fig. 1), comprising:
an assembly body (10) comprising a syringe mounting rack (11);
a first syringe (28) releasably coupled [0050] to the syringe mounting rack (11), the first syringe comprising a first syringe body (body of 28) defining a first syringe cavity (chamber of 28) and a first syringe port (42), wherein the first syringe port is in fluid communication with the first syringe cavity (fig. 1);
a second syringe (30) releasably coupled to the syringe mounting rack (11), the second syringe (30) comprising a second syringe body (body of 30) defining a second syringe cavity (inside of 30) and a second syringe port (46), wherein the second syringe port is in fluid communication with the second syringe cavity (fig. 1); and
a pump assembly (12, 14, 16, and electronic controllers) coupled to the assembly body (10), the pump assembly comprising:
a first pump unit (plunger at 12) in fluid communication with the first syringe port via a first pump tubing (fig. 1); and
a second pump unit (plunger at 14) in fluid communication with the second syringe port via a second pump tubing (fig. 1); and
a tubing defining a delivery flow path (26, defined by 42 to 62 to 52 to 54) wherein in a priming configuration the delivery flow path is in fluid communication with the first pump unit to pump fluid flow from the first syringe cavity though the delivery flow path ([0031] when subvalve 81 is open and 80 is closed, action on syringe 28 by pump expels fluid from syringe).
Kissinger does not disclose a return flow path as claimed.  John discloses programmable medical drug delivery systems and methods of delivering multiple fluids and concentrations.  John discloses a flow-return mode which returns residual buffer or drug back into its original reservoir in order to clear the catheter from residual fluid, and to preserve it for the next delivery [0111].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a return flow path for the advantage of clearing the tubing of residual fluid and preserving fluid for a future delivery.
Regarding claim 19, Kissinger in view of John disclose the medication delivery system of Claim 18, Kissinger further disclosing the syringe control assembly further comprising:
a fluid manifold (74) comprising a manifold inlet (inlet from 52) and a manifold outlet (at 54 and 56), wherein the manifold inlet and the manifold outlet are in fluid communication (see fig. 1) and the manifold outlet is in fluid communication with the first pump unit (via tubing 26); and
a third syringe (32) releasably coupled to the syringe mounting rack (11), the third syringe comprising a third syringe body (defined by barrel of 32) defining a third syringe cavity (reservoir of 32) and a third syringe port (50), wherein the third syringe port is in fluid communication with the third syringe cavity (fig. 1),
wherein the pump assembly further comprises:
a third pump unit (plunger of 16) in fluid communication with the third syringe port (50) via a third pump tubing (72), wherein in a pushing configuration, the third pump unit is configured to direct fluid flow from the third syringe cavity (within 32) into the manifold inlet (via 52 to 74) and the first pump unit (12)  is configured to pump fluid flow from the first syringe cavity (inside of 28) and the manifold outlet (74) through the delivery flow path (26, via 42 to 62, to 52). ([0052] each syringe can push or pull; each syringe is independently controlled and can run while others are stopped or all together.)
Regarding claim 20, Kissinger further discloses a fourth syringe comprising a fourth syringe body defining a fourth syringe cavity and a fourth syringe port in fluid communication with the fourth syringe cavity, a fourth pump unit in fluid communication with the fourth syringe port via a fourth pump tubing, wherein the fourth pump unit is configured to draw fluid flow from the fourth syringe cavity.  However, Kissinger does not disclose the fourth syringe assembly as claimed is releasably coupled to the syringe mounting rack.  As shown, the fourth syringe is on a second mounting rack (140, figure 6).  Additionally, any of the first three syringes can be removed and replaced with a new syringe, which would also be considered a fourth syringe as claimed [0050].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a fourth syringe assembly as claimed on the mounting rack in order to provide a new and sterile syringe when needed [005].  Furthermore, it would have been obvious to have the syringe of 140 added onto the station 10 for the advantage of making the stations integral, therefore reducing the number of parts in the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/           Examiner, Art Unit 3783                                                                                                                                                                                             
/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783